Title: To George Washington from Captain Benjamin Tallmadge, 16 March 1777
From: Tallmadge, Benjamin
To: Washington, George



May it please Your Excellency
Wethersfield [Conn.]March 16th 1777

I think it my Duty to inform your Excellency of the rect of your letter of the 1st inst. together with our determinations thereon. The conditional permission therein contained respecting our raising one Troop of Greys, we cannot but construe in favr of my late petition; inasmuch as your Excellency was pleased to allow us to purchase them, on Condition that Horses of that Colour might be procured which should be thought more proper for the business of the Cavalry than those of any other. If we may judge from a View of those Horses already sent in we are greatly deceived if we have taken a wrong step in this particular.
Immediately upon the rect of your Excellency’s letter of the abovementioned date, I repaired to Salisbury in quest of Colo. Sheldon, both with a View of taking his advice & of supplying myself with money for the purpose of purchasing sd Horses. Unable to find Colo. Sheldon, I am disappointed in these particulars, & am indebted to a Friend for the Loan of several thousand Dollars for a few Days, ’till money may be forwarded on sufficient for the purpose. If it may please your Excellency, I should be glad that 5 or 6,000 Dollars may be sent on by Lieut. Belden the Bearer, who will wait upon your Excellency’s pleasure, & then immediately return. The time being very uncertain when Colo. Sheldon may return, as he is obliged to ride far & near to procure the necessary accoutrements for his Regt, induces me to make this petition, which I am sure would have been needless, had he thought that we should have wanted the money in his absence.
But one thing still more important, concerning which I should be glad to know your Excellency’s mind, is the Enoculation of the several Troops belonging to Colo. Sheldon’s Regt. The Commanding Officers of those Regts raised by this State have recd particular orders for the Enoculation of those belonging to their respective Regts who have not

heretofore taken the infection. Both our Field Officers being absent on business of importance for the Regt, no orders for the above purpose have come to hand. As I am entrusted with the Commd of the Troops now rendezvousing at this Place, I am anxious to be resolved in the aforesd particular. We have not more than 40 Horses yet sent in, & neither Saddles nor Bridles have arrived, so that little can be done towards disciplining the Regt at present. We have moreover Lads enough belonging to our different Troops who have had the small pox, to attend the Stables for the present, so that in fact the others can be spared at this Juncture without the least Delay, or Detriment to the Service.
Your Excellency’s Determination on the premises, together with any further orders which may be thought necessary shall be strictly attended to, & punctually obeyed, by your Excellency’s most obedt hble Servt

Benjamin Tallm⟨adge⟩


P.S. The Cloathing designed for Capt. Lewis’s Troop has come to hand, but as I am informed that he is annexed to another Regt, I shall wait your Excellency’s Directions respecting it.

